         Case 1:20-cv-03114-LAP Document 31 Filed 02/02/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KLAUBER BROTHERS, INC.,

                      Plaintiff,
                                                20 Civ. 3114 (LAP)
-against-
                                                       ORDER
ASOS US, INC. and ASOS.COM
LTD.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    In light of Plaintiff's non-opposition (dkt. no. 30) to

Defendants' motion (dkt. no. 18), the Court's January 19, 2021

order (dkt. no. 14) is hereby vacated.

    Defendants shall inform the Court by letter no later than

February 5, 2021 if there is any reason they should not produce

the documents reflecting their purchases and sales of the

garments at issue and several dates they are available for

mediation.

    SO ORDERED.

Dated:       New York, New York
             February 2, 2021


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
